IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-30577
                          Conference Calendar



ROBERT DEEMER,

                                           Plaintiff-Appellant,

versus

KELLY WARD; BECKY MOSS; BRAD ROGERS;
LONNIE NAIL; FRANCIS RASPBERRY; TOMMY
GARRETT; RAY HANSON; SHERMAN POWELL;
ANNE BRYANT; STATE SELF INSURANCE FUND;
NOLAN SLACK; FRANK HAMMOND; DAVID THOMAS;
C.A. LEWIS; SARAH BILBERRY; MILLS,
Lieutenant; MARK FOSTER; MARY HAMILTON,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 98-CV-1322
                          --------------------
                              April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Robert Deemer, Louisiana state prisoner #120219, appeals

from the district court’s dismissal of his civil rights suit as

frivolous.     He argues that the magistrate judge should have

recused himself, that he was improperly convicted of an undefined




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30577
                                -2-

prison disciplinary rule, and that he had been denied access to

the courts.   We have reviewed the record and find no reversible

error.   Deemer’s claim that he was improperly convicted in a

prison disciplinary proceeding is barred by Heck v. Humphrey, 512
U.S. 477 (1994), and is not cognizable in a 42 U.S.C. § 1983

proceeding.   The district court did not abuse its discretion by

dismissing Deemer’s complaint as frivolous.     See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Deemer’s claims

that he was denied access to the Administrative Remedy Procedure,

that he had been denied privileges in extended lockdown, that his

good-time credits had been improperly revoked, and that he had

been deprived of his Scrabble game are not addressed by the court

as these claims are deemed abandoned on appeal. See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Accordingly, the

judgment of the district court is AFFIRMED.